December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LILLION DICK CRUSE, Appellant

NO. 14-15-00375-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is REFORMED, as
follows: (1) offense for which defendant convicted is reformed to reflect
“Robbery;” (2) findings on deadly weapon is reformed to reflect “No” and the
entire finding as to deadly weapon is deleted from the judgment; (3) plea to 1st
enhancement paragraph is reformed to reflect “Not True;” (4) findings on 1st
enhancement paragraph is reformed to reflect “True;” (5) plea to 2nd
enhancement/habitual paragraph is reformed to reflect “Not True;” and (6) findings
on 2nd enhancement/habitual paragraph is reformed to reflect “True.”

      The Court orders the judgment AFFIRMED as REFORMED.
      We further order this decision certified below for observance.